 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOSE ACOSTA,                                       Case No. 1:18-cv-01107-AWI-SAB

12                   Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                        DISPOSITIONAL DOCUMENTS
13           v.
                                                        (ECF No. 10)
14   JAY KRAFT, et al.,
                                                        DEADLINE: DECEMBER 11, 2018
15                   Defendants.

16

17          On October 30, 2018, a notice of settlement was filed informing the Court that the parties

18 have reached settlement resolving this action.

19          Accordingly, it is HEREBY ORDERED that:

20          1.      All pending matters and dates are VACATED; and

21          2.      The parties shall file dispositional documents on or before December 11, 2018.

22
     IT IS SO ORDERED.
23

24 Dated:        October 30, 2018
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                    1
